Case 1:18-cv-05088-JBS-KMW Document 53-2 Filed 07/26/19 Page 1 of 3 PageID: 735



 CRAIG CARPENITO
 United States Attorney
 ANNE B. TAYLOR
 Assistant U.S. Attorney
 401 Market Street, P.O. Box 2098
 Camden, NJ 08101
 (856) 757-5031
 Attorneys for Federal Defendants

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                        :
 KEVIN SMITH,                           :
                                        : HONORABLE JEROME B. SIMANDLE
                    Plaintiff,          : HONORABLE KAREN M. WILLIAMS
                                        :
              v.                        : Civil Action No. 18-5088 (JBS) (KMW)
                                        :
 BURLINGTON COUNTY, et al.,             :
                                        : CERTIFICATION OF ANNE B. TAYLOR
                    Defendants.         :
                                        :

       I, Anne B. Taylor, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.     I am an Assistant United States Attorney for the District of New

 Jersey, assigned to represent federal defendants TFO Shawn Gorlin, the United

 States Marshals Service, and the United States of America, in this matter. I make

 this Certification in support of federal defendants’ Motion for a Protective Order

 Staying Discovery as to TFO Gorlin, pursuant to Federal Rule of Civil Procedure

 26(c)(1)(A) and as required by Federal Rule of Civil Procedure 26(c)(1).
Case 1:18-cv-05088-JBS-KMW Document 53-2 Filed 07/26/19 Page 2 of 3 PageID: 736



       2.      As counsel for federal defendants, I have communicated with Plaintiff’s

 counsel regarding the scheduling of TFO Gorlin’s deposition. A summary of that

 communication follows.

       3.      TFO Gorlin, the United States Marshals Service, and the United

 States of America filed an omnibus motion to dismiss on April 15, 2019. ECF No.

 42.

       4.      Plaintiff sought a 30-day extension to respond, which was granted on

 May 1, 2019. Order, ECF No.45.

       5.      Plaintiff’s deposition was taken on May 14, 2019.

       6.      Counsel for all parties corresponded about proposed dates for

 additional depositions, notably those of Detective Christopher Ent and TFO Gorlin

 in mid-May.

       7.      On May 24, 2019, over a month after the filing of the motion to dismiss

 and with the expectation that briefing would be completed or a claim stated against

 him, the dates of June 24 or June 26 were offered for TFO Gorlin’s deposition.

       8.      On May 30, Plaintiff’s counsel reached out via email to request an

 additional 3-week extension to respond in opposition to the motion to dismiss.

       9.      The next day, defense counsel consented to that request provided that

 TFO Gorlin’s deposition was scheduled after full briefing of the motion, because

 there was no claim yet stated against him.

       10.     Further emails were exchanged, and, on June 4, 2019, the federal

 defendants further clarified their position that TFO Gorlin should not be produced
Case 1:18-cv-05088-JBS-KMW Document 53-2 Filed 07/26/19 Page 3 of 3 PageID: 737



 for deposition until the disposition of the motion because there was no stated claim

 against him.

       11.      Later that day, Plaintiff’s counsel suggested, and counsel for the

 federal defendants agreed, that Plaintiff’s application for additional time to file his

 opposition to the federal defendants’ motion could be filed with consent of federal

 defendants and that the parties would raise the issue of TFO Gorlin’s deposition to

 the Court at the then-scheduled June 17, 2019 status teleconference. These

 exchanges also occurred via email.

       12.      On June 14, ahead of the status conference, undersigned counsel sent

 an additional explanation to all counsel that access to non-party testimony was

 governed by the United States Marshals Services Touhy regulations, which have a

 separate procedural process and standard of review.

       13.      The issue was raised by the parties during the telephone status

 conference with the Court, and a scheduling order issued directing the Government

 to file its motion for a protective order by July 26 2019. Order, ECF No. 48.



 I declare under penalty of perjury that the foregoing is true and correct.


                                                        /s/ Anne B. Taylor
                                                        By: ANNE B. TAYLOR
                                                        Assistant U.S. Attorney
 Date: July 26, 2019
